Exhibit 10.109
 
 




PROMISSORY NOTE


Borrower:
Dominic Bassani, 64 Village Hill Drive Dix Hills New York 11746 (the
"Borrower").
Lender: 
Bion Environmental Technologies, Inc., 1775 Summitview Way, Crestone, CO, 81131
(the "Lender").



Principal Amount:      $300,000.00 USD

1. FOR VALUE RECEIVED, the Borrower promises to pay to the Lender at such
address as may be provided in writing to the Borrower, the principal sum of
$300,000.00 USD, with interest accrued at 4% per annum rate from August 1, 2018,
payable on the unpaid principal.
2. This Note will be repaid in full on July 1, 2020.
3. At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note, in whole or in part to the
Lender without further bonus or penalty.

4. All costs, expenses and expenditures including, without limitation, the
complete reasonable legal costs incurred by the Lender in enforcing this Note as
a result of any default by the Borrower, will be added to the principal then
outstanding and will immediately be paid by the Borrower.
5. This Note is secured by the Replacement (1) 2015 Deferred  Convertible  Note
( original dated January 1, 2015)  with the  current balance  of $300,000   (the
"Collateral" or the "Replacement Note") as agreed by Borrower and Lender and
authorized at Lender's Board of Director's meeting on August 1, 2018.  The
Borrower grants to the Lender a security interest in the Collateral until this
Note is paid in full. The original Replacement Note shall be held in the
possession of the Lender in order to perfect Lender's security interest in the
Collateral.  If the Borrower defaults in payment as required under this Note or
after demand for ten (10) days, interest shall thereafter accrue at the rate of
1.5% per month (compounded) on all sums owed by Borrower to Lender pursuant to
this Note. Upon any such uncured default by Borrower, the Lender may, at its
sole election, exercise any or all of its rights as a secured creditor and
secured party, including the right to reduce the balance of the Replacement Note
owed by Lender by the full amount due (including principal, interest and
reasonable related costs per paragraph 4 above) under this Note if the default
remains uncured for 60 days and no written agreement is reached between Borrower
and Lender related to the default. If any term, covenant, condition or provision
of this Note is held by a court of competent jurisdiction to be invalid, void or
unenforceable, it is the parties' intent that such provision be reduced in scope
by the court only to the extent deemed necessary by that court to render the
provision reasonable and enforceable and the remainder of the provisions of this
Note will in no way be affected, impaired or invalidated as a result.
 
1

--------------------------------------------------------------------------------

 
6. This Note will be construed in accordance with and governed by the laws of
the State of Colorado.
7. This Note will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower and the
Lender.  The Borrower waives presentment for payment, notice of non-payment,
protest and notice of protest.

IN WITNESS WHEREOF the Borrower has duly affixed their signatures under seal on
this 1st day of September, 2018.




/s/ Dominic Bassani                  
Dominic Bassani


2

--------------------------------------------------------------------------------



 
THIS WARRANT HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF THE HOLDER
THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS
THE RESALE OR OTHER DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE SHARES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.


BION ENVIRONMENTAL TECHNOLOGIES, INC.


Class DBEXTAUG
 
Warrant to Subscribe          
for 3,000,000 Shares
August 1, 2018



Void After June 30, 2025


THIS CERTIFIES that, for value received, Dominic Bassani or its registered
assigns ("Holder"), is entitled to subscribe for and purchase from Bion
Environmental Technologies, Inc., a Colorado corporation (hereinafter called the
"Company"), at the price of $0.60 per share (such price as from time to time
adjusted as hereinafter provided being hereinafter called the "Warrant Price"),
from August 1, 2018 until June 30, 2025 (the "Warrant Expiration Date up to
3,000,000 (subject to adjustment as hereinafter provided)fully paid and
non-assessable shares of Common Stock, no par value per share, of the Company
(hereinafter called the "Common Stock"), subject, however, to the provisions and
upon the terms and conditions hereinafter set forth. This Warrant and any
warrant or warrants subsequently issued upon exchange or transfer thereof are
hereinafter collectively called the "Warrants". "Registered Holder" shall mean,
as to any Warrant and as of any particular date the person in whose name the
certificate representing the Warrant shall be registered on that date on the
books maintained by the Company pursuant to Section 3(b).


Section 1.   Exercise of Warrant.


(a)  Method of Exercise.


(i)  The rights represented by this Warrant may be exercised by the Holder
hereof, in whole at any time or from time to time in part, but not as to a
fractional share of Common Stock, by the surrender of this Warrant (properly
endorsed) at the office of the Company as it may designate by notice in writing
to the Holder thereof at the address of such Holder appearing on the books of
the Company, and as further provided below in this Section 1 by payment to the
Company of the Warrant Price in cash or by certified or official bank check, for
each share being purchased.


(ii)  In lieu of exercising this Warrant via cash payment, the Holder may effect
a cashless exercise and receive Common Stock equal to the value of this Warrant
(or the portion thereof being cancelled by means of a net issuance exercise, in
which event the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:


X = Y (A – B)
A


Where X = the number of shares of Common Stock to be issued to the Holder.
Y = the number of shares purchasable under this Warrant or, if only A portion of
the Warrant is being exercised (at the date of such calculation).
A = the current Market Price (as defined below) of one share of Common Stock (at
the date of such calculation).
B = the exercise price (as adjusted to the date of calculation).


If the above calculation results in a negative number, then no Warrant shares of
Common Stock shall be issued or issuable upon conversion of this Warrant
pursuant to this Section 1 (b), and the Warrant shall not be deemed to have been
exercised, notwithstanding the delivery of the notice of election.

 
 
3

--------------------------------------------------------------------------------


 
(b)  Delivery of Certificates. Etc.  In the event of any exercise of the rights
represented by this Warrant, a certificate or certificates for the shares of
Common Stock so purchased, registered in the name of the Holder, shall be
delivered to the Holder hereof within a reasonable time, not exceeding ten days,
after the rights represented by this Warrant shall have been so exercised; and,
unless this Warrant has expired, a new Warrant representing the number of shares
(except a remaining fractional share), if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof within such time.  The person in whose name any certificate for shares of
Common Stock is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the Holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price and any applicable
taxes was made, except that, if the date of such surrender and payment is a date
on which the stock transfer books of the Company are closed, such person shall
be deemed to have become the Holder of such shares at the close of business on
the next succeeding date on which the stock transfer books are open.


2.  Reservation of Shares; Listing; Payment of Taxes; etc.


(a)  The Company covenants that it will at all times reserve and keep available
out of its authorized Common Stock, solely for the purpose of issue upon
exercise of this Warrant, such number of shares of Common Stock as shall then be
issuable upon the exercise of all outstanding Warrants.  The Company covenants
that all shares of Common Stock which shall be issuable upon exercise of this
Warrant shall, at the time of delivery (assuming full payment of the purchase
price thereof), be duly and validly issued, fully paid, nonassessable and free
from all issuance taxes, liens and charges with respect to the issue thereof
including, without limitation, adverse claims whatsoever (with the exception of
claims arising through the acts of the Registered Holders themselves and except
as arising from applicable Federal and state securities laws), that the Company
shall have paid all taxes, if any, in respect of the original issuance thereof
and that upon issuance such shares, to the extent applicable, shall be listed
on, or included in, the Stock Market. As used herein, "Stock Market" shall mean
the principal national securities exchange on which the Common Stock is listed
or admitted to trading or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, shall mean NASDAQ or, if the Common
Stock is not quoted on NASDAQ, shall mean the OTC Bulletin Board or, if the
Common Stock is not quoted on the OTC Bulletin Board, shall mean the
over-the-counter market as furnished by any NASD member firm selected from time
to time by the Company for that purpose.


(b) The Company covenants that if any securities to be reserved for the purpose
of exercise of this Warrant hereunder require registration with, or the approval
of, any governmental authority under any federal securities law before such
securities may be validly issued or delivered upon such exercise, then the
Company will in good faith and as expeditiously as reasonably possible, endeavor
to secure such registration or approval.  The Company will use reasonable
efforts to obtain appropriate approvals or registrations under state "blue sky"
securities laws; provided, that the Company shall not be required to qualify as
a foreign corporation or file a general or limited consent to service of process
in any such jurisdictions or make any changes in its capital structure or any
other aspects of its business or enter into any agreements with blue sky
commissions, including any agreement to escrow shares of its capital stock. 
With respect to any such securities, however, Warrants may not be exercised by,
or shares of Common Stock issued to, any Registered Holder in any state in which
such exercise would be unlawful.


(c) The Company shall pay all documentary, stamp or similar taxes and other
similar governmental charges that may be imposed with respect to the issuance of
this Warrant, or the issuance or delivery of any shares upon exercise of this
Warrant; provided, however, that if the shares of Common Stock are to be
delivered in a name other than the name of the Registered Holder on any Warrant
being exercised, then no such delivery shall be made unless the person
requesting the same has paid to the Company the amount of transfer taxes or
charges incident thereto, if any.
 
 
4

--------------------------------------------------------------------------------



3.   Exchange and Registration of Transfer.


(a) This Warrant may be exchanged for another Warrant representing an equal
aggregate number of Warrants of the same class or may be transferred in whole or
in part, by surrendering it to the Company at its corporate office.  Upon
satisfaction of the terms and provisions hereof, the Company shall execute, and
the Company shall sign, issue and deliver in exchange therefore, such new
Warrant or Warrants that the Registered Holder making the exchange shall be
entitled to receive.


(b) The Company shall keep at its office books in which, subject to such
reasonable regulations as it may prescribe, it shall register Warrants and any
transfers thereof in accordance with its regular practice.  Upon due presentment
for registration of transfer of any Warrant at such office, the Company shall
execute and the Company shall issue and deliver to the transferee or transferees
a new Warrant or Warrants representing an equal aggregate number of Warrants.


(c) With respect to all Warrants presented for registration or transfer, or for
exchange or exercise, the subscription form attached hereto shall be duly
endorsed, or be accompanied by a written instrument or instruments of transfer
and subscription, in form satisfactory to the Company, duly executed by the
Registered Holder or his attorney-in-fact duly authorized in writing.


(d) Prior to due presentment for registration of transfer thereof, the Company
may deem and treat the Registered Holder of any Warrant as the absolute owner
thereof (notwithstanding any notations of ownership or writing thereon made by
anyone other than a duly authorized officer of the Company) for all purposes and
shall not be affected by any notice to the contrary.


4.   Loss or Mutilation.  Upon receipt by the Company of evidence satisfactory
to it of the ownership of and loss, theft, destruction or mutilation of any
Warrant and (in case of loss, theft or destruction) of indemnity satisfactory to
it, and (in the case of mutilation) upon surrender and cancellation thereof, the
Company shall execute, sign and deliver to the Registered Holder in lieu thereof
a new Warrant of like tenor representing an equal aggregate number of Warrants.


5.   Adjustment of Warrant Price and Number of Shares of Common Stock or
Warrants.  Upon each adjustment of the Warrant Price pursuant to this Section 5,
the total number of shares of Common Stock purchasable upon the exercise of each
Warrant shall (subject to the provisions contained in Subsection 5(c)) be such
number of shares (calculated to the nearest tenth) purchasable at the Warrant
Price in effect immediately prior to such adjustment multiplied by a fraction,
the numerator of which shall be the Warrant Price in effect immediately prior to
such adjustment and the denominator of which shall be the Warrant Price in
effect immediately after such adjustment.  Notwithstanding any other provision
in this Warrant, no adjustment shall be made upon the  issuance or sale of
Common Stock or Convertible (or derivative) securities of the Company for
consideration to the Company that is not less than the lower of A) Fair Market
Value as determined by the Company's Board of Directors or B) the bid price of
the Company's Common Stock on the date of issuance (as determined by quotations
on the Stock Market); FURTHER PROVIDED that, for all purposes in this Warrant,
if the average daily trading volume of shares of the Company's Common Stock
traded during the prior 50 trading days shall be less than 25,000 shares, the
determination of the Board of Directors related to issuance of such securities
(or related to the adjustment of the terms of outstanding securities)shall be
treated as valid exercise of their business judgment and deemed to be issuance
(or adjustment) at the Fair Market Value (or greater) and such determination
shall be binding as Holder agrees and acknowledges that a trading market without
at least such limited liquidity and volume cannot provide a reasonable basis for
Fair Market Value determination without adjustment for other relevant, material
factors, and therefore,such actions (issuance and/or adjustments) by the Company
shall not trigger any adjustments to this Warrant.
 
 
5

--------------------------------------------------------------------------------

 


(a) Except as otherwise provided herein, in the event the Company shall, at any
time or from time to time after the date hereof, (i) sell or issue any shares of
Common Stock for a consideration per share less than the Warrant Price in effect
on the date of such sale or issuance, (ii) issue any shares of Common Stock as a
stock dividend to the Holders of Common Stock, or (iii) subdivide or combine the
outstanding shares of Common Stock into a greater or fewer number of shares (any
such sale, issuance, subdivision or combination being herein called a "Change of
Shares"), then, and thereafter upon each further Change of Shares, the Warrant
Price in effect immediately prior to such Change of Shares shall be changed to a
price (rounded to the nearest cent) determined by multiplying the Warrant Price
in effect immediately prior thereto by a fraction, the numerator of which shall
be (x) the sum of (A) the number of shares of Common Stock outstanding
immediately prior to the sale or issuance of such additional shares or such
subdivision or combination plus (B) the number of shares of Common Stock that
the aggregate consideration received (determined as provided in Paragraph
5(g)(v)) for the issuance of such additional shares would purchase at the
Warrant Price in effect on the date of such issuance and the denominator of
which shall be (y) the number of shares of Common Stock outstanding immediately
after the sale or issuance of such additional shares or such subdivision or
combination.  Such adjustment shall be made successively whenever any such
issuance is made.


(b) In case of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock, or in case of any consolidation or merger of
the Company with or into another entity (other than a consolidation or merger in
which the Company is the continuing entity and which does not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock other than the number thereof), or in case of any sale or
conveyance to another entity of the property of the Company as, or substantially
as, an entirety (other than a sale/leaseback, mortgage or other financing
transaction), the Company shall cause effective provision to be made so that
each Holder of a Warrant then outstanding shall have the right thereafter, by
exercising such Warrant, upon the terms and conditions specified in the Warrant
and in lieu of the shares of Common Stock immediately theretofore purchasable
upon exercise of the Warrant, to purchase the kind and number of shares of stock
or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation, merger,
sale or conveyance by a Holder of the number of shares of Common Stock that
might have been purchased upon exercise of such Warrant immediately prior to
such reclassification, capital reorganization or other change, consolidation,
merger, sale or conveyance.  Any such provision shall include provision for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5.  The Company shall not effect any
such consolidation, merger or sale unless prior to, or simultaneously with, the
consummation thereof the successor (if other than the Company) resulting from
such consolidation or merger or the entity purchasing assets or other
appropriate entity shall assume, by written instrument executed and delivered to
the Company, the obligation to deliver to the Holder of each Warrant such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
such Holders may be entitled to purchase and the other obligations under this
Warrant.  The foregoing provisions shall similarly apply to
successive reclassifications, capital reorganizations and other changes of
outstanding shares of Common Stock and to successive consolidations, mergers,
sales or conveyances.


(c) If, at any time or from time to time, the Company shall issue or distribute
to the Holders of shares of Common Stock evidence of its indebtedness, any other
securities of the Company or any cash, property or other assets (excluding an
issuance or distribution governed by one of the preceding Subsections of this
Section 5 and also excluding cash dividends or cash distributions paid out of
net profits legally available therefore in the full amount thereof (any such
non-excluded event being herein called a "Special Dividend")), then in each case
the Registered Holders of the Warrants shall be entitled to a proportionate
share of any such Special Dividend as though they were the Holders of the number
of shares of Common Stock of the Company for which their Warrants are
exercisable as of the record date fixed for the determination of the Holders of
Common Stock of the Company entitled to receive such Special Dividend.
 
 
6

--------------------------------------------------------------------------------

 


(d) The Company may elect, upon any adjustment of the Warrant Price hereunder,
to adjust the number of Warrants outstanding, in lieu of the adjustment in the
number of shares of Common Stock purchasable upon the exercise of each Warrant
as hereinabove provided, so that each Warrant outstanding after such adjustment
shall represent the right to purchase one share of Common Stock.  Each Warrant
held of record prior to such adjustment of the number of Warrants shall become
that number of Warrants  (calculated to the nearest tenth) determined by
multiplying the number one by a fraction, the numerator of which shall be the
Warrant Price in effect immediately prior to such adjustment and the denominator
of which shall be the Warrant Price in effect immediately after such
adjustment.  Upon each adjustment of the number of Warrants pursuant to this
Section 5, the Company shall, as promptly as practicable, cause to be
distributed to each Registered Holder of Warrants on the date of such adjustment
Warrants evidencing, subject to Section 6, the number of additional Warrants to
which such Holder shall be entitled as a result of such adjustment or, at the
option of the Company, cause to be distributed to such Holder in substitution
and replacement for the Warrants held by him prior to the date of adjustment
(and upon surrender thereof, if required by the Company) new Warrants evidencing
the number of Warrants to which such Holder shall be entitled after such
adjustment.


(e) Irrespective of any adjustments or changes in the Warrant Price or the
number of shares of Common Stock purchasable upon exercise of this Warrant, the
Warrants theretofore and thereafter issued shall, unless the Company shall
exercise its option to issue new Warrants pursuant to Subsection 3(a), continue
to express the same Warrant Price per share, number of shares purchasable
thereunder and Redemption Price therefore as when the same were originally
issued.


(f) After each adjustment of the Warrant Price pursuant to this Section 5, the
Company will promptly prepare a certificate signed by the Chairman or President,
and by the Treasurer or an Assistant Treasurer or the Secretary or an Assistant
Secretary, of the  Company setting forth: (i) the Warrant Price as so adjusted,
(ii) the number of shares of Common Stock purchasable upon exercise of each
Warrant after such adjustment, and, if the Company shall have elected to adjust
the number of Warrants pursuant to Subsection 5(d), the number of Warrants to
which the registered Holder of each Warrant shall then be entitled, and the
adjustment in Redemption Price resulting there from, and (iii) a brief statement
of the facts accounting for such adjustment.  The Company will cause a brief
summary thereof to be sent by ordinary first class mail to each Registered
Holder of Warrants at his or her last address as it shall appear on the registry
books.  No failure to mail such notice or any defect therein or in the mailing
thereof shall affect the validity of such adjustment.  The affidavit the
Secretary or an Assistant Secretary of the Company that such notice has been
mailed shall, in the absence of fraud, be prima facie evidence of the facts
stated therein.


(g) For purposes of Subsections 5(a) and 5(d), the following provisions (i) to
(v) shall also be applicable:


(i) the number of shares of Common Stock deemed outstanding at any given time
shall include all shares of capital stock convertible into, or exchangeable for,
Common Stock (on an as converted basis) as well as all shares of Common Stock
issuable upon the exercise of (x) any convertible debt, (y) warrants outstanding
on the date hereof and (z) options outstanding on the date hereof.
 
7

--------------------------------------------------------------------------------

 


   (ii) No adjustment of the Warrant Price shall be made unless such adjustment
would require an increase or decrease of at least $.01 in such price; provided
that any adjustments which by reason of this Paragraph (ii) are not required to
be made shall be carried forward and shall be made at the time of and together
with the next subsequent adjustment which, together with adjustments so carried
forward, shall require an increase or decrease of at least $.01 in the Warrant
Price then in effect hereunder.


   (iii) In case of (1) the sale by the Company (including as a component of a
unit) of any rights or warrants to subscribe for or purchase, or any options for
the purchase of, Common Stock or any securities convertible into or exchangeable
for Common Stock (such securities convertible, exercisable or exchangeable into
Common Stock being herein called "Convertible Securities"), or (2) the issuance
by the Company, without the receipt by the Company of any consideration
therefore, of any rights or warrants to subscribe for or purchase, or any
options for the purchase of, Common Stock or Convertible Securities, whether or
not such rights, warrants or options, or the right to convert or exchange such
Convertible Securities, are immediately exercisable, and the consideration per
share for which Common Stock is issuable upon the exercise of such rights,
warrants or options or upon the conversion or exchange of such Convertible
Securities (determined by dividing (x) the minimum aggregate consideration, as
set forth in the instrument relating thereto without regard to any antidilution
or similar provisions contained therein for a subsequent adjustment of such
amount, payable to the Company upon the exercise of such rights, warrants or
options, plus the consideration received by the Company for the issuance or sale
of such rights, warrants or options, plus, in the case of such Convertible
Securities, the minimum aggregate amount, as set forth in the instrument
relating thereto without regard to any antidilution or similar provisions
contained therein for a subsequent adjustment of such amount, of additional
consideration, if any, other than such Convertible Securities, payable upon the
conversion or exchange thereof, by (y) the total maximum number, as set forth in
the instrument relating thereto without regard to any antidilution or similar
provisions contained therein for a subsequent adjustment of such amount, of
shares of Common Stock issuable upon the exercise of such rights, warrants or
options or upon the conversion or exchange of such Convertible Securities
issuable upon the exercise of such rights, warrants or options) is less than the
Warrant Price of the Common Stock as of the date of the issuance or sale of such
rights, warrants or options, then such total maximum number of shares of Common
Stock issuable upon the exercise of such rights, warrants or options or upon the
conversion or exchange of such Convertible Securities (as of the date of the
issuance or sale of such rights, warrants or options) shall be deemed to be
"Common Stock" for purposes of Subsections 5(a) and 5(d) and shall be deemed to
have been sold for an amount equal to such consideration per share and shall
cause an adjustment to be made in accordance with Subsections 5(a) and 5(d).


   (iv) In case of the sale or other issuance by the Company of any Convertible
Securities, whether or not the right of conversion or exchange thereunder is
immediately exercisable, and the price per share for which Common Stock is
issuable upon the conversion or exchange of such Convertible Securities
(determined by dividing (x) the total amount of consideration received by the
Company for the sale of such Convertible Securities, plus the minimum aggregate
amount, as set forth in the instrument relating thereto without regard to any
antidilution or similar provisions contained therein for a subsequent adjustment
of such amount, of additional consideration, if any, other than such Convertible
Securities, payable upon the conversion or exchange thereof, by (y) the total
maximum number, as set forth in the instrument relating thereto without regard
to any antidilution or similar provisions contained therein for a subsequent
adjustment of such amount, of shares of Common Stock issuable upon the
conversion or exchange of such Convertible Securities) is less than the Warrant
Price of the Common Stock as of the date of the sale of such Convertible
Securities, then such total maximum number of shares of Common Stock issuable
upon the conversion or exchange of such Convertible Securities (as of the date
of the sale of such Convertible Securities) shall be deemed to be "Common Stock"
for purposes of Subsections 5(a) and 5(d) and shall be deemed to have been sold
for an amount equal to such consideration per share and shall cause an
adjustment to be made in accordance with Subsections 5(a) and 5(d).
 
 
8

--------------------------------------------------------------------------------



(v) In case the Company shall modify the rights of conversion, exchange or
exercise of any of the securities referred to in Paragraphs (iii) or (iv) of
this Subsection 5(g) or any other securities of the Company convertible,
exchangeable or exercisable for shares of Common Stock, for any reason other
than an event that would require adjustment to prevent dilution, so that the
consideration per share received by the Company after such modification is less
than the Warrant Price as of the date prior to such modification, then such
securities, to the extent not theretofore exercised, converted or exchanged,
shall be deemed to have expired or terminated immediately prior to the date of
such modification and the Company shall be deemed, for purposes of calculating
any adjustments pursuant to this Section 5, to have issued such new securities
upon such new terms on the date of modification.  Such adjustment shall become
effective as of the date upon which such modification shall take effect.  On the
expiration or cancellation of any such right, warrant or option or the
termination or cancellation of any such right to convert or exchange any such
Convertible Securities, the Warrant Price then in effect hereunder shall
forthwith be readjusted to such Warrant Price as would have obtained (a) had the
adjustments made upon the issuance or sale of such rights, warrants, options or
Convertible Securities been made upon the basis of the issuance of only the
number of shares of Common Stock theretofore actually delivered (and the total
consideration received therefore) upon the exercise of such rights, warrants or
options or upon the conversion or exchange of such Convertible Securities and
(b) had adjustments been made on the basis of the Warrant Price as adjusted
under clause (a) of this sentence for all transactions (which would have
affected such adjusted Warrant Price) made after the issuance or sale of such
rights, warrants, options or Convertible Securities.


(vi) In case of the sale of any shares of Common Stock, any Convertible
Securities, any rights or warrants to subscribe for or  purchase, or any options
for the purchase of, Common Stock or Convertible Securities, the consideration
received by the Company therefore shall be deemed to be the gross sales price
therefore without deducting there from any expense paid or incurred by the
Company or any underwriting discounts or  commissions or concessions paid or
allowed by the Company in connection therewith.  In the event that any
securities shall be issued in connection with any other securities of the
Company, together comprising one integral transaction in which no specific
consideration is allocated among the securities, then each of such securities
shall be deemed to have been issued for such consideration as the Board of
Directors of the Company determines in good faith; provided, however that if
Holders of more than of 10% of the then outstanding Warrants disagree with such
determination, the Company shall retain an independent investment banking firm
for the purpose of obtaining an appraisal.


(h) Notwithstanding any other provision hereof, no adjustment to the Warrant
Price of the Warrants or to the number of shares of Common Stock purchasable
upon the exercise of each Warrant will be made:


(i) upon the exercise of any of the options outstanding on the date hereof under
the Company's existing stock option plans; or 
 
(ii) upon the issuance or exercise of  warrant or options  which may hereafter
be granted with the approval of the Board of Directors, or exercised, under any
employee benefit plan of the Company to officers, directors, consultants or
employees, but only with respect to such warrants and/or options as are
exercisable at prices no lower than the Closing Bid Price (or, if the price
referenced in the definition of Closing Bid Price cannot be determined, the Fair
Market Value (as defined below)) of the Common Stock as of the date of grant
thereof, or, as to warrants, the date of pricing of the commencement of the
offering pursuant to which such warrants were purchased; or
 
 
 
9

--------------------------------------------------------------------------------


 
(iii)   upon the issuance or exercise of any options or warrants that are
granted to or held by the "Holder" or any of its successors, assigns, affiliates
and or agents; or


(iv) Notwithstanding any other provision in this Warrant, no adjustment shall be
made upon the issuance or sale of Common Stock or Convertible (or derivative)
securities of the Company for consideration to the Company that is not less than
the lower of A)Fair Market Value as determined by the Company's Board of
Directors or B) the bid price of the Company's Common Stock on the date of
issuance (as determined by quotations on the Stock Market); FURTHER PROVIDED
that, for all purposes in this Warrant, if the average daily trading volume of
shares of the Company's Common Stock traded during the prior 50 trading days
shall be less than 25,000 shares, the determination of the Board of Directors
upon issuance of such securities (or related to the adjustment of the terms of
outstanding securities) shall be treated as valid exercise of their business
judgment and deemed to be the Fair Market Value and such determination shall be
binding as a market with so little liquidity and volume cannot provide a
reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant; or


(v) upon the issuance or sale of Common Stock or Convertible Securities pursuant
to the exercise of any rights, options or warrants to receive, subscribe for or
purchase, or any options for the purchase of, Common Stock or Convertible
Securities, whether or not such rights, warrants or options were outstanding on
the date of the original sale of the Warrants or were thereafter issued or sold,
provided that an adjustment was either made or not required to be made in
accordance with Subsections 5(a) and 5(d) in connection with the issuance or
sale of such securities or any modification of the terms thereof; or


(vi) upon the issuance or sale of Common Stock upon conversion or exchange of
any Convertible Securities, provided that any adjustments required to be made
upon the issuance or sale of such Convertible Securities or any modification of
the terms thereof were so made, and whether or not such Convertible Securities
were outstanding on the date of the original sale of the Warrants or were
thereafter issued or sold.


Paragraph 5(g)(v) shall nevertheless apply to any modification of the rights of
conversion, exchange or exercise of any of the securities referred to in
Paragraphs (i), (ii) and (iii) of this Subsection 5(h). For purposes hereof,
"Fair Market Value" shall mean the average Closing Bid Price for twenty (20)
consecutive trading days, ending with the trading day prior to the date as of
which the Fair Market Value is being determined, (with appropriate adjustments
for subdivisions or combinations of shares effected during such period) provided
that if the prices referred to in the definition of Closing Bid Price cannot be
determined for such period, "Fair Market Value" shall be the fair market value
as determined by the Board of Directors  in good faith.


Notwithstanding any other provision in this Warrant, no adjustment shall be made
upon the issuance or sale of Common Stock or Convertible (or derivative)
securities of the Company for consideration to the Company that is not less than
the lower of A)Fair Market Value as determined by the Company's Board of
Directors or B) the bid price of the Company's Common Stock on the date of
issuance (as determined by quotations on the Stock Market); FURTHER PROVIDED
that, for all purposes in this Warrant, if the average daily trading volume of
shares of the Company's Common Stock traded during the prior 50 trading days
shall be less than 25,000 shares, the determination of the Board of Directors
upon issuance of such securities (or related to the adjustment of the terms of
outstanding securities) shall be treated as valid exercise of their business
judgment and deemed to be the Fair Market Value and such determination shall be
binding as a market with so little liquidity and volume cannot provide a
reasonable basis for Fair Market Value determination without adjustment for
other relevant, material factors, and, therefore, such actions shall not trigger
any adjustments to this Warrant.


 
 
10

--------------------------------------------------------------------------------

 
(i) As used in this Section 5, the term "Common Stock" shall mean and include
the Company's Common Stock authorized on the date of the original issue of the
Warrants and shall also include any capital stock of any class of the Company
thereafter authorized which shall not be limited to a fixed sum or percentage in
respect of the rights of the Holders thereof to participate in dividends and in
the distribution of assets upon the voluntary liquidation, dissolution or
winding up of the Company; provided, however, that the shares issuable upon
exercise of the Warrants shall include only shares of such class designated in
the Company's Certificate of Incorporation, as amended, as Common Stock on the
date of the original issue of the Warrants or (i), in the case of any 
declassification, change, consolidation, merger, sale or conveyance of the
character referred to in Subsection 5(c), the stock, securities or property
provided for in such section or (ii), in the case of any reclassification or
change in the outstanding shares of Common Stock issuable upon exercise of the
Warrants as a result of a subdivision or combination or consisting of a change
in par value, or from par value to no par value, or from no par value to par
value, such shares of Common Stock as so reclassified or changed.


(j) Any determination as to whether an adjustment in the Warrant Price in effect
hereunder is required pursuant to Section 5, or as to the amount of any such
adjustment, if required, shall be binding upon the Holders of the Warrants and
the Company if made in good faith by the Board of Directors of the Company.


(k) If and whenever the Company shall grant to the Holders of Common Stock, as
such, rights or warrants to subscribe for or to purchase, or any options for the
purchase of, Common Stock or securities convertible into or exchangeable for or
carrying a right, warrant or option to purchase Common Stock, the Company may at
its option elect concurrently therewith to grant to each Registered Holder as of
the record date for such transaction of the Warrants then outstanding, the
rights, warrants or options to which each Registered Holder would have been
entitled if, on the record date used to determine the shareHolders entitled to
the rights, warrants or options being granted by the Company, the Registered
Holder were the Holder of record of the number of whole shares of Common Stock
then issuable upon exercise of his or her Warrant.  If the Company shall so
elect under this Subsection 5(k), then such grant by the Company to the Holders
of the Warrants shall be in lieu of any adjustment which otherwise might be
called for pursuant to this Section 5.


6.   Fractional Warrants and Fractional Shares.  If the number of shares of
Common Stock purchasable upon the exercise of each Warrant is adjusted pursuant
to Section 5, the Company nevertheless shall not be required to issue fractions
of shares, upon exercise of the Warrant or otherwise, nor to distribute
certificates that evidence fractional shares.  With respect to any fraction of a
share called for upon any exercise hereof, the Company shall pay to the
Registered Holder an amount in cash equal to such fraction multiplied by the
Fair Market Value of one share of Common Stock as of the date of exercise.


7.   Warrant Holders Not Deemed ShareHolders.  No Holder of Warrants shall, as
such, be entitled to vote or to receive dividends or be deemed the Holder of
Common Stock that may at any time be issuable upon exercise of such Warrants for
any purpose whatsoever, nor shall anything contained herein be construed to
confer upon the Holder of Warrants, as such, any of the rights of a shareHolder
of the Company or any right to vote for the election of directors or upon any
matter submitted to shareHolders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or to receive dividends or subscription rights, until such Holder
shall have exercised such Warrants and been issued shares of Common Stock in
accordance with the provisions hereof.


8.   Rights of Action.  All rights of action with respect to this Agreement are
vested in the respective Registered Holders of the Warrants, and any Registered
Holder of a  Warrant, without consent of the Holder of any other Warrant, may,
in his own behalf and for his own benefit, enforce against the Company his right
to exercise his Warrant for the purchase of shares of Common Stock in the manner
provided herein.
 
11

--------------------------------------------------------------------------------

 

 
9.   Agreement of Warrant Holders.  Every Holder of any Warrant, by
his acceptance thereof, consents and agrees with the Company and every other
Holder of any Warrant that:


(i) The Warrants are transferable only on the registry books of the Company by
the Registered Holder thereof in person or by his or her attorney duly
authorized in writing and only if such Warrants are surrendered at the office of
the Company, duly endorsed or accompanied by a proper instrument of transfer
satisfactory to the Company, in its sole discretion, together with payment of
any applicable transfer taxes; and


(ii)  The Company may deem and treat the person in whose name the Warrant is
registered as the Holder and as the absolute, true and lawful owner thereof for
all purposes, and the Company shall not be affected by any notice or knowledge
to the contrary, except as otherwise expressly provided in Section 3.


10.   Investment Representation and Legend. The Holder, by acceptance of the
Warrants, represents and warrants to the Company that it is acquiring the
Warrants and the shares of Common Stock (or other securities) issuable upon the
exercise hereof for investment purposes only and not with a view towards the
resale or other distribution thereof and agrees that the Company may affix upon
this Warrant the following legend:


"This Warrant has been issued in reliance upon the representation of  the Holder
that it has been acquired for investment purposes and not  with a view towards
the resale or other distribution thereof. Neither  this Warrant nor the shares
issuable upon the exercise of this Warrant have been registered under the
Securities Act of 1933, as amended."


The Holder, by acceptance of this Warrant, further agrees that the Company may
affix the following legend to certificates for shares of Common Stock issued
upon exercise of this Warrant:
 
"The securities represented by this certificate have been issued in reliance
upon the representation of the Holder that they have been acquired for
investment and not with a view toward the resale or other distribution thereof,
and have not been registered under the Securities Act of 1933, as amended.
Neither the securities evidenced hereby, nor any interest therein, may be
offered, sold, transferred, encumbered or otherwise disposed of unless either
(i) there is an effective registration statement under said Act relating thereto
or (ii) the Company has received an opinion of counsel, reasonably satisfactory
in form and substance to the Company, stating that such registration is not
required."


11.   Cancellation of Warrants.  If the Company shall purchase or acquire any
Warrant or Warrants, by redemption or otherwise, each such Warrant shall
thereupon be and canceled by it and retired.  The Company shall also cancel the
Warrant or Warrants following exercise of any or all thereof or delivered to it
for transfer, split up, combination or exchange.


12.   Modification of Warrant. The terms of the Warrants shall not be modified,
supplemented or altered in any respect except with the consent in writing of the
Registered Holders representing at least a majority of the Warrants then
outstanding; provided, that, no change in the number or nature of the securities
purchasable upon the exercise of any Warrant, or the Warrant Price therefore, or
the acceleration of the Warrant Expiration Date, shall be made without the
consent in writing of the Registered Holder of the Warrant, and in compliance
with applicable law.
 
 
12

--------------------------------------------------------------------------------



13.   Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed by means of first class registered or certified mail,
postage prepaid as follows: if to the Registered Holder of a Warrant, at the
address of such Holder as shown on the registry books maintained by the Company;
if to the Company, at 1775 Summitview Way, PO Box 533, Crestone, CO. 81131 or at
such other address as may have been furnished to the Registered Holder in
writing by the Company.


14.   Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to
principles of conflict of laws.


15.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Registered Holder and their respective successors
and assigns, and the Holders from time to time of the Warrants. Nothing in this
Warrant is intended nor shall be construed to confer upon any other person any
right, remedy or claim, in equity or at law, or to impose upon any other person
any duty, liability or obligation.
 
16.   Registration Rights. Registration of Common Stock.


16.1  Registration.


(a)  In the event that the Company files any registration statement for its
Common Stock hereafter, the Registrable Securities (defined as the Common Stock
Underlying the exercise of the Warrants ) shall have "piggy-back" registration
rights in such Registration Statement (one time only), subject to underwriter
approval, with registration expenses allocated as set forth below.
 
16.2    Registration Procedures.  In connection with the registration of any
Registrable Securities under the Securities Act as provided in this Section 16,
the Company will use its best efforts, as expeditiously as possible to:


(a) Prepare and file with the Securities and Exchange Commission the
Registration Statement with respect to such Registrable Securities and use its
best efforts to cause such Registration Statement to become effective;


(b) Prepare and file with the Securities and Exchange Commission such amendments
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective for a period of 12 months, unless agreed otherwise, and to comply with
the provisions of the Securities Act (to the extent applicable to the
Company)with respect thereto;


(c) Furnish to each seller of such Registrable Securities such number of copies
of such Registration Statement and of each such amendment and supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus),
in conformity with the requirements of the Securities Act, and such other
documents, as such seller may reasonably request, in order to facilitate the
disposition of the Registrable Securities owned by such seller;


(d) Use its best efforts to register or qualify such Registrable Securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions as any seller reasonably requests, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller, except that the Company will not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not, but for the
requirements of this Section 16.2(d) be obligated to be qualified, to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;
 
 
13

--------------------------------------------------------------------------------

 


(e) Provide a transfer agent and registrar for all such Registrable Securities
covered by such Registration Statement not later than the effective date of such
Registration Statement;


(f) Notify each seller of such Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company will prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;


(g) Cause all such Registrable Securities to be listed on each securities
exchange or automated over-the-counter trading system on which similar
securities issued by the Company are then listed;


(h) Enter into such customary agreements and take all such other actions as
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities; and


(i) Make available for inspection by any seller of Registrable Securities, all
financial and other records, pertinent corporation documents and properties of
the Company, and cause the Company's officers, directors and employees to supply
all information reasonably requested by any such seller in connection with the
Registration Statement pursuant to Section 16.1.


16.3.Registration and Selling Expenses.  (a)  All expenses incurred by the
Company in connection with the Company's performance of or compliance with this
Section 16, including, without limitation (i) all registration and filing fees
(including all expenses incident to filing with the National Association of
Securities Dealers, Inc.), (ii) blue sky fees and expenses, (iii) all necessary
printing and duplicating expenses and (iv) all fees and disbursements of counsel
and accountants for the Company (including the expenses of any audit of
financial statements), retained by the Company (all such expenses being herein
called "Registration Expenses"), will be paid by the Company except as otherwise
expressly provided in this Section 16.3. The term "Registration Expenses" shall
not include any underwriting discounts or commissions incurred by the Purchaser,
which shall be the responsibility of the Purchaser.


(b) The Company will, in any event, in connection with any registration
statement, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties in connection therewith and expenses of audits of year-end
financial statements), the expense of liability insurance and the expenses and
fees for listing the securities to be registered on one or more securities
exchanges or automated over-the-counter trading systems on which similar
securities issued by the Company are then listed.


(c) Nothing herein shall be construed to prevent any Holder or Holders of
Registrable Securities from retaining such counsel as they shall choose, the
expenses of one of which, as determined by the Holder or Holders, shall be borne
by the Holders.


16.4.[Intentionally Omitted]
 
 
14

--------------------------------------------------------------------------------


 
16.5.Indemnification.  (a)  The Company hereby agrees to indemnify, to the
extent permitted by law, each Holder of Registrable Securities, its officers and
directors, if any, and each person, if any, who controls such Holder within the
meaning of the Securities Act, against all losses, claims, damages, liabilities
and expenses (under the Securities Act or common law or otherwise) caused by any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus (and as amended or supplemented if the
Company has furnished any amendments or supplements thereto) or any preliminary
prospectus, which registration statement, prospectus or preliminary prospectus
shall be prepared in connection with the registration contemplated by this
Section 16, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by any untrue statement or alleged untrue
statement contained in or by any omission or alleged omission from information
furnished in writing by such Holder to the Company in connection with the
registration contemplated by this Section 16, provided the Company will not be
liable pursuant to this Section 16.5 if such losses, claims, damages,
liabilities or expenses have been caused by any selling security Holder's
failure to deliver a copy of the registration statement or prospectus, or any
amendments or supplements thereto, after the Company has furnished such Holder
with the number of copies required by Section 16.2(c).


(b) In connection with any registration statement in which a Holder of
Registrable Securities is participating, each such Holder shall furnish to the
Company in writing such information as is reasonably requested by the Company
for use in any such registration statement or prospectus and shall severally,
but not jointly,  indemnify, to the extent permitted by law, the Company, its
directors and officers and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities and expenses resulting from any untrue statement or alleged untrue
statement of a material fact or any omission or alleged omission of a material
fact required to be stated in the registration statement or prospectus or any
amendment thereof or supplement thereto or necessary to make the statements
therein not misleading, but only to the extent such losses, claims, damages,
liabilities or expenses are caused by an untrue statement or alleged untrue
statement contained in or by an omission or alleged omission from information so
furnished in writing by such Holder in connection with the registration
contemplated by this Section 16. If the offering pursuant to any such
registration is made through underwriters, each such Holder agrees to enter into
an underwriting agreement in customary form with such underwriters and to
indemnify such underwriters, their officers and directors, if any, and each
person who controls such underwriters within the meaning of the Securities Act
to the same extent as hereinabove provided with respect to indemnification by
such Holder of the Company.  Notwithstanding the foregoing or any other
provision of this Agreement, in no event shall a Holder of Registrable
Securities be liable for any such losses, claims, damages, liabilities or
expenses in excess of the net proceeds received by such Holder in the offering.


(c) Promptly after receipt by an indemnified party under Section 16.5 (a) or (b)
of notice of the commencement of any action or proceeding, such indemnified
party will, if a claim in respect thereof is made against the indemnifying party
under such Section, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party otherwise than
under such Section. In case any such action or proceeding is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it wishes, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel approved by such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
Section for any legal or any other expenses subsequently incurred by such
indemnified party in connection with the defense thereof (other than reasonable
costs of investigation) unless incurred at the written request of the
indemnifying party. Notwithstanding the above, the indemnified party will have
the right to employ counsel of its own choice in any such action or proceeding
if the indemnified party has reasonably concluded that there may be defenses
available to it which are different from or additional to those of the
indemnifying party, or counsel to the indemnified party is of the opinion that
it would not be desirable for the same counsel to represent both the
indemnifying party and the indemnified party because such representation might
result in a conflict of interest (in either of which cases the indemnifying
party will not have the right to assume the defense of any such action or
proceeding on behalf of the indemnified party or parties and such legal and
other expenses will be borne by the
indemnifying party). An indemnifying party will not be liable to any indemnified
party for any settlement of any such action or proceeding effected without the
consent of such indemnifying party.
 
15

--------------------------------------------------------------------------------

 


(d) If the indemnification provided for in Section 16.5(a) or  (b) is
unavailable under applicable law to an indemnified party in respect of any
losses, claims, damages or liabilities referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and of
the Holders of Registrable Securities on the other in connection with the
statements or omissions which resulted in such losses, claims, damages, or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Holders of Registrable
Securities on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Holders of Registrable Securities and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages and liabilities referred to above shall be deemed to
include, subject to the limitations set forth in Section 16.5(c), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.


(e) Promptly after receipt by the Company or any Holder of Securities of notice
of the commencement of any action or proceeding, such party will, if a claim for
contribution in respect thereof is to be made against another party (the
"contributing party"), notify the contributing party of the commencement
thereof; but the omission so to notify the contributing party will not relieve
it from any liability which it may have to any other party other than for
contribution hereunder. In case any such action, suit, or proceeding is brought
against any party, and such party notifies a contributing party of the
commencement thereof, the contributing party will be entitled to participate
therein with the notifying party and any other contributing party similarly
notified.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first above written.


BION ENVIRONMENTAL TECHNOLOGIES, INC.




By: _________________________________
    Authorized Officer






16

--------------------------------------------------------------------------------



SUBSCRIPTION FORM
 
To Be Executed by the Registered Holder 
in Order to Exercise Warrant


The undersigned Registered Holder hereby irrevocably elects to exercise
___________ Warrants represented by this certificate, and to purchase the
securities issuable upon the exercise of such Warrants, and requests that
certificates for such securities shall be issued in the name of


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER


 ______________________________________________________
 ______________________________________________________
 ______________________________________________________
 ______________________________________________________
 [please print or type name and address]


and be delivered to
 ______________________________________________________
 ______________________________________________________
 ______________________________________________________
 ______________________________________________________
 [please print or type name and address]


and if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant for the balance of such Warrants be
registered in the name of, and delivered to, the Registered Holder at the
address stated below.

 
The undersigned represents that the exercise of the within Warrant was solicited
by a member of the FINRA If not solicited by an FINRA member, please write
"unsolicited" in the space below.


 _________________________________________
 (Name of FINRA Member)


Dated:  X   ___________________________________
___________________________________
___________________________________
Address


___________________________________
Taxpayer Identification Number


___________________________________
Signature






17

--------------------------------------------------------------------------------



ASSIGNMENT


To Be Executed by the Registered Holder In Order to Assign Warrant


FOR VALUE RECEIVED,  hereby sells, assigns and transfers unto


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER


______________________________________________________
______________________________________________________
______________________________________________________
______________________________________________________
[please print or type name and address]


___________________________ of the  Warrants represented hereby, and hereby
irrevocably constitutes and appoints
_________________________________________________________________________
Attorney to transfer this Warrant on the books of the Company, with full power
of substitution in the premises.
 
Dated: _____________________________
X    
___________________________________
 
 
Signature Guaranteed
 
 
___________________________________


 
                                                                                        

THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT  ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY A MEMBER OF THE MEDALLION STAND PROGRAM.






18

--------------------------------------------------------------------------------

 


THIS NOTE IS NOT TRANSFERABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF BION
ENVIRONMENTAL TECHNOLOGIES, INC. ("BION"). THE SECURITIES REPRESENTED BY THIS
NOTE OR TO BE ISSUED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION THEREFROM. ANY SUCH TRANSFER MAY ALSO BE SUBJECT
TO APPLICABLE STATE SECURITIES LAWS.


BION ENVIRONMENTAL TECHNOLOGIES, INC.
REPLACEMENT (1)


2015 Deferred Compensation Convertible Promissory Note
 
$300,000.00
August 1, 2018




The original 2015 Deferred Compensation Convertible Promissory Note ("Lost
Note") has been lost and Holder agrees that the Lost Note is now cancelled and
is without value.  This Replacement Note represents a portion of the Lost Note
and shall be held by Bion as security for payment of an outstanding promissory
note for which Holder is obligated to Bion, a copy of which promissory note is
attached ($300,000.00).  The text below starting with Section 1 sets forth the
original text of the Lost Note.  The maturity Date of the Note (and therefore of
this Replacement Note) has been extended to July 1, 2019.


Bion Environmental Technologies, Inc., a Colorado corporation ("Bion"), for
value received, hereby promises to pay to Dominic Bassani or registered assigns
(the "Holder") (who resides at 64 Village Hill Drive, Dix Hills, New York 11746)
the initial principal sum of Three Hundred Thousand Dollars and 0.0 Cents.
($300,000.00), with interest from the date of issuance of this 2015 Deferred
Compensation Convertible Promissory Note ('Note' or 'Notes') on the unpaid
principal balance at a simple rate equal to four percent (4%) per annum, on July
1, 2019 (the "Maturity Date"). Interest shall be accrued.  Payment shall be made
at such place as designated by the Holder upon surrender of this Note, and shall
be in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts.
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.


SECTION 1.  Prepayment.


This Note (including interest accrued on the principal hereof) may not be
prepaid in cash by Bion without the written consent of the Holder of the Note
but may be converted to UNITS (defined below) by the Holder at any time during
its term at the Conversion Price set forth in Section 2 below.
 
19

--------------------------------------------------------------------------------

 


SECTION 2.   Conversion and Exchange.


(a) This Note shall be convertible, in whole or in part, into UNITS of Bion's
securities at the Conversion Price.  The initial Conversion Price shall be $.50
per Unit (defined in Exhibit A hereto) ("Conversion Price"), at any time at
election of Holder.


(b) Conversion Procedures



(i) In the event that this entire Note is converted into UNITS, Bion's debt
obligation under this Note shall cease and Bion shall deliver certificates
representing the UNITS to the Holder upon delivery of an irrevocable written
notice to Bion specifying the name or names (with address) in which a
certificate or certificates evidencing the Units (including the common stock and
warrants contained therein) are to be issued. Bion shall thereupon deliver to
the Holder of the Note, or to the nominee or nominees of such person,
certificates evidencing the number of UNITS to which such person shall be
entitled as aforesaid, together with a cash adjustment of any fraction of a UNIT
as hereinafter provided, within three (3) business days of the date of
conversion.  In the event that less than all of this Note is converted into
UNITS, this Note shall remain outstanding with a reduced principal balance
reflecting the partial conversion and Bion shall deliver to the Holder of the
Note, or the nominee or nominees of such person, certificates evidencing the
number of UNITS to which such person is entitled as aforesaid, within three (3)
business days of the date of conversion.  Irrespective of the date of delivery
of Bion stock certificates, such conversion shall be deemed to have occurred as
of Bion's record date of the conversion and the person or persons entitled to
receive UNITS deliverable upon conversion of such Note shall be treated for all
purposes as the record holder or holders of such UNITS on such date.


(ii) In the event that the Note is converted into UNITS as set forth above, Bion
shall pay any and all issue or other taxes that may be payable in respect of any
issue or delivery of UNITS on such conversion.   Bion, however, shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue or delivery of their UNITS (or other securities or assets) in a
name other than that in which the Note so converted was registered, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to Bion, as appropriate, the amount of such tax or has
established, to the satisfaction of Bion, that such tax has been paid.




(c) Protection in Case of a Merger of Bion.  In case of any capital
reorganization or reclassification, or any consolidation or merger to which Bion
is a party other than a merger or consolidation in which Bion is the continuing
corporation, or in case of any sale or conveyance to another entity of the
property of Bion as an entirety or substantially as a entirety, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into Bion),
the Holder of this Note shall have the right thereafter to receive on the
conversion of this Note into UNITS of the kind and amount of securities, cash or
other property which the Holder would have owned or have been entitled to
receive immediately after such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance had this Note been converted into
UNITS immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 2 with respect to the
rights and interests thereafter of the Holder of this Note to the end that the
provisions set forth in this Section 2 shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities or property thereafter deliverable on the Note. The above
provisions of this Subsection (e) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. Bion shall require the issuer of any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Note to be responsible for all of the agreements and obligations of Bion
hereunder. Notice of any such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance and of said provisions so
proposed to be made, shall be mailed to the Holder of the Note not less than 10
days prior to such event. A sale of all or substantially all of the assets of
Bion for a consideration consisting primarily of securities shall be deemed a
consolidation or merger for the foregoing purposes.
 
20

--------------------------------------------------------------------------------

 


(d) Reservation of Shares; Transfer Taxes; Etc. Bion shall at all times reserve
and keep available, out of its authorized and unissued shares of Common Stock,
solely for the purpose of effecting the conversion of the Notes, such number of
shares of its Common Stock as shall be sufficient to effect the conversion of
all Notes from time to time outstanding.   Bion shall use its best efforts from
time to time, in accordance with the laws of the State of Colorado, to increase
the authorized number of shares of Common Stock if at any time the number of
shares of Common Stock not outstanding shall not be sufficient to permit the
conversion of all the then-outstanding Notes. In the event that Bion intends to
offer Stock other than Common Stock, they shall authorize the issuance of
sufficient shares of such stock to permit the conversion of all the
then-outstanding Notes.


SECTION 3.  Fractional UNITS


Bion shall not be required to issue fractions of UNITS or other stock upon the
conversion of the Note. If any fraction of a share would be issuable on the
Conversion of the Note, Bion shall purchase such fraction for an amount in cash
equal to its fair market value, as determined in good faith by the Board of
Directors of Bion.


SECTION 4.  Events of Default Defined.


The following shall each constitute an "Event of Default" hereunder:


(a) the failure of Bion to make any payment of principal or interest on this
Note when due and payable;
 
 
21

--------------------------------------------------------------------------------



(b) the failure of Bion to observe or perform any covenant in this Note, and
such failure shall have continued unremedied for a period of sixty (6) days
after notice;


(c) if Bion shall:
(1) admit in writing its inability to pay its debts generally as they become
due,


(2) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,


(3) make an assignment for the benefit of its creditors,


(4) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,


(5) on a petition in bankruptcy filed against, be adjudicated a bankrupt, or


(6) file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;


(d) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without the consent of Bion, a receiver of Bion or of the
whole or any substantial part of its property, or approving a petition filed
against it seeking reorganization or arrangement of Bion under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any State thereof, and such order, judgment or decree shall not be
vacated or set aside or stayed within thirty (30) days from the date of entry
thereof;


(e) if, under the provisions of any other law for the relief or aid of debtors,
any court of competent jurisdiction shall assume custody or control of Bion or
the whole or any substantial part of its property and such custody or control
shall not be terminated or stayed within thirty (30) days from the date of
assumption of such custody or control;


(f) the liquidation, dissolution or winding up of Bion; or


(g) a final judgment or judgments for the payment of money in excess of $500,000
in the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against Bion and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and Bion shall not, within such 60-day period, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.
 
 
22

--------------------------------------------------------------------------------



SECTION 5.  Remedies Upon Event of Default.


(a) Upon the occurrence of an event of Default, (i) the entire principal amount
of, and all accrued and unpaid interest on, this Note shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Bion.


(b) No remedy herein conferred upon the Holder of this Note is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.


SECTION 6.  Miscellaneous.


(a) Rights of Holders Inter Se   Each Holder shall have the absolute right to
exercise or refrain from exercising any right or rights which such Holder may
have by reason of this Note or any security received in conversion of the Note
including, without limitation, the right to consent to the waiver of any
obligation of Bion and to enter into an agreement with Bion for the purpose of
modifying this Note or any agreement effecting such modification, and such
Holder shall not incur any liability to any other Holder or Holders of the Notes
with respect to exercising or refraining from exercising any such right or
rights.


(b)           Exculpation Among Holders.   Holder acknowledges and agrees that
it is not relying upon any other Holder, or any officer, director, employee
partner or affiliate of any such other Holder, in making its investment or
decision to acquire the Note or in monitoring this Note.  Each Holder agrees
that no Holder nor any controlling person, officer, director, shareholder,
partner, agent or employee of any Holder shall be liable for any action
heretofore or hereafter taken or omitted to be taken by any of them relating to
or in connection with Bion or the Notes, or both.
(c) Actions by Holders.  Any actions permited to be taken by the Holder of this
Note and any consents required to be obtained from the same under this Note, may
be taken or given only by the Holder.


(d) Amendments and Waivers.  The Holder of this Note may waive or otherwise
consent to the amendment of any of the provisions hereof.


(e) Restrictions on Transferability.  The securities represented by this Note
(or to be issued in conversion of this Note) have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
the securities laws of any state or other jurisdiction. Without such
registration, such securities may not be sold, pledged, hypothecated or
otherwise transferred, except pursuant to exemptions from the Securities Act of
1933, and the securities laws of any state or other jurisdiction, PROVIDED,
HOWEVER, that the shares in the Units to be received upon conversion and the
shares to be received upon exercise of the warrants contained in such Units
shall be issued pursuant to Bion's 2006 Consolidated Incentive Plan (as amended)
("Plan") and shall registered pursuant to Bion's S-8 Registration Statement (as
amended) ("S-8"); and FURTHER PROVIDED, if Bion does not have an effective S-8 
covering such shares, upon demand by Holder, Bion shall file & process to
effectiveness a new S-8 (or other form of registration statement) covering the
securities received by Holder =upon conversion, at Bion's sole expense.
 
 
23

--------------------------------------------------------------------------------



 (f)  Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Colorado, excluding the body of law relating to
conflict of laws. Notwithstanding anything to the contrary contained herein, in
no event may the effective rate of interest collected or received by the Holder
exceed that which may be charged, collected or received by the Holder under
applicable law.


(g)  Consent to Jurisdiction.  The parties hereto irrevocably consent to the
jurisdiction of the courts of the State of Colorado and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note, any document or instrument delivered pursuant to, in
connection with or simultaneously with this Note, or a breach of this Note or
any such document or instrument.  Within 30 days after service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process.
(h)  Interpretation.  If any term or provision of this Note shall be held
invalid, illegal or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.


(i)  Successors and Assigns.  This Note shall be binding upon Bion and its
successors and assigns and shall inure to the benefit of the Holder and its
successors and assigns.


(j)  Notices.  All notices, requests, consents and demands shall be made in
writing and shall be mailed postage prepaid, or delivered by hand, to Bion or to
the Holder thereof at their respective addresses set forth below or to such
other address as may be furnished in writing to the other party hereto:


If to the Holder:    At the address set forth above



If to Bion:    Bion Environmental Technologies, Inc.
       1775 Summitview Way
       PO Box 566
       Crestone, CO 81131



(k) Saturdays, Sundays, Holidays.  If any date that may at any time be specified
in this Note as a date for the making of any payment of principal or interest
under this Note shall fall on Saturday, Sunday or on a day which in Colorado
shall be a legal holiday, then the date for the making of that payment shall be
the next subsequent day which is not a Saturday, Sunday or legal holiday.
 
24

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of Bion.


BION ENVIRONMENTAL TECHNOLOGIES, INC.




By:  /s/ Mark A. Smith      
      Name:  Mark A. Smith
      Its:  President









 
 
25

--------------------------------------------------------------------------------

 
 


THIS NOTE IS NOT TRANSFERABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF BION
ENVIRONMENTAL TECHNOLOGIES, INC. ("BION"). THE SECURITIES REPRESENTED BY THIS
NOTE OR TO BE ISSUED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION THEREFROM. ANY SUCH TRANSFER MAY ALSO BE SUBJECT
TO APPLICABLE STATE SECURITIES LAWS.
BION ENVIRONMENTAL TECHNOLOGIES, INC.
REPLACEMENT (2)
 
2015 Deferred Compensation Convertible Promissory Note



$1,369,341.16
August 1, 2018


The original 2015 Deferred Compensation Convertible Promissory Note ("Lost
Note") has been lost and Holder agrees that the Lost Note is now cancelled and
is without value.  This Replacement Note represents a portion of the Lost Note. 
The text below starting with Section 1 sets forth the original text of the Lost
Note.  The maturity Date of the Note (and therefore of this Replacement Note)
has been extended to July 1, 2019.


Bion Environmental Technologies, Inc., a Colorado corporation ("Bion"), for
value received, hereby promises to pay to Dominic Bassani or registered assigns
(the "Holder") (who resides at 64 Village Hill Drive, Dix Hills, New York 11746)
the initial principal sum of One Million Three Hundred Sixty-Nine Thousand,
Three Hundred Forty-One Dollars and 0.16 Cents. ($1,369,341.16), with interest
from the date of issuance of this 2015 Deferred Compensation Convertible
Promissory Note ('Note' or 'Notes') on the unpaid principal balance at a simple
rate equal to four percent (4%) per annum, on July 1, 2019 (the "Maturity
Date"). Interest shall be accrued.  Payment shall be made at such place as
designated by the Holder upon surrender of this Note, and shall be in such coin
or currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts. Interest shall be
computed on the basis of a 360-day year of twelve 30-day months.


SECTION 1.  Prepayment.


This Note (including interest accrued on the principal hereof) may not be
prepaid in cash by Bion without the written consent of the Holder of the Note
but may be converted to UNITS (defined below) by the Holder at any time during
its term at the Conversion Price set forth in Section 2 below.


SECTION 2.   Conversion and Exchange.


(a) This Note shall be convertible, in whole or in part, into UNITS of Bion's
securities at the Conversion Price.  The initial Conversion Price shall be $.50
per Unit (defined in Exhibit A hereto) ("Conversion Price"), at any time at
election of Holder.
 
 
26

--------------------------------------------------------------------------------


 
(b) Conversion Procedures




(i) In the event that this entire Note is converted into UNITS, Bion's debt
obligation under this Note shall cease and Bion shall deliver certificates
representing the UNITS to the Holder upon delivery of an irrevocable written
notice to Bion specifying the name or names (with address) in which a
certificate or certificates evidencing the Units (including the common stock and
warrants contained therein) are to be issued. Bion shall thereupon deliver to
the Holder of the Note, or to the nominee or nominees of such person,
certificates evidencing the number of UNITS to which such person shall be
entitled as aforesaid, together with a cash adjustment of any fraction of a UNIT
as hereinafter provided, within three (3) business days of the date of
conversion.  In the event that less than all of this Note is converted into
UNITS, this Note shall remain outstanding with a reduced principal balance
reflecting the partial conversion and Bion shall deliver to the Holder of the
Note, or the nominee or nominees of such person, certificates evidencing the
number of UNITS to which such person is entitled as aforesaid, within three (3)
business days of the date of conversion.  Irrespective of the date of delivery
of Bion stock certificates, such conversion shall be deemed to have occurred as
of Bion's record date of the conversion and the person or persons entitled to
receive UNITS deliverable upon conversion of such Note shall be treated for all
purposes as the record holder or holders of such UNITS on such date.


(ii) In the event that the Note is converted into UNITS as set forth above, Bion
shall pay any and all issue or other taxes that may be payable in respect of any
issue or delivery of UNITS on such conversion.   Bion, however, shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue or delivery of their UNITS (or other securities or assets) in a
name other than that in which the Note so converted was registered, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to Bion, as appropriate, the amount of such tax or has
established, to the satisfaction of Bion, that such tax has been paid.




(c) Protection in Case of a Merger of Bion.  In case of any capital
reorganization or reclassification, or any consolidation or merger to which Bion
is a party other than a merger or consolidation in which Bion is the continuing
corporation, or in case of any sale or conveyance to another entity of the
property of Bion as an entirety or substantially as a entirety, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into Bion),
the Holder of this Note shall have the right thereafter to receive on the
conversion of this Note into UNITS of the kind and amount of securities, cash or
other property which the Holder would have owned or have been entitled to
receive immediately after such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance had this Note been converted into
UNITS immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 2 with respect to the
rights and interests thereafter of the Holder of this Note to the end that the
provisions set forth in this Section 2 shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities or property thereafter deliverable on the Note. The above
provisions of this Subsection (e) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, statutory
exchanges, sales or conveyances. Bion shall require the issuer of any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Note to be responsible for all of the agreements and obligations of Bion
hereunder. Notice of any such reorganization, reclassification, consolidation,
merger, statutory exchange, sale or conveyance and of said provisions so
proposed to be made, shall be mailed to the Holder of the Note not less than 10
days prior to such event. A sale of all or substantially all of the assets of
Bion for a consideration consisting primarily of securities shall be deemed a
consolidation or merger for the foregoing purposes.


(d) Reservation of Shares; Transfer Taxes; Etc. Bion shall at all times reserve
and keep available, out of its authorized and unissued shares of Common Stock,
solely for the purpose of effecting the conversion of the Notes, such number of
shares of its Common Stock as shall be sufficient to effect the conversion of
all Notes from time to time outstanding.   Bion shall use its best efforts from
time to time, in accordance with the laws of the State of Colorado, to increase
the authorized number of shares of Common Stock if at any time the number of
shares of Common Stock not outstanding shall not be sufficient to permit the
conversion of all the then-outstanding Notes. In the event that Bion intends to
offer Stock other than Common Stock, they shall authorize the issuance of
sufficient shares of such stock to permit the conversion of all the
then-outstanding Notes.


SECTION 3.  Fractional UNITS


Bion shall not be required to issue fractions of UNITS or other stock upon the
conversion of the Note. If any fraction of a share would be issuable on the
Conversion of the Note, Bion shall purchase such fraction for an amount in cash
equal to its fair market value, as determined in good faith by the Board of
Directors of Bion.


SECTION 4.  Events of Default Defined.

The following shall each constitute an "Event of Default" hereunder:


(a) the failure of Bion to make any payment of principal or interest on this
Note when due and payable;


(b) the failure of Bion to observe or perform any covenant in this Note, and
such failure shall have continued unremedied for a period of sixty (6) days
after notice;


(c) if Bion shall:
 
 
27

--------------------------------------------------------------------------------

 
(1) admit in writing its inability to pay its debts generally as they become
due,


(2) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,


(3) make an assignment for the benefit of its creditors,


(4) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property,


(5) on a petition in bankruptcy filed against, be adjudicated a bankrupt, or


(6) file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;


(d) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without the consent of Bion, a receiver of Bion or of the
whole or any substantial part of its property, or approving a petition filed
against it seeking reorganization or arrangement of Bion under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any State thereof, and such order, judgment or decree shall not be
vacated or set aside or stayed within thirty (30) days from the date of entry
thereof;


(e) if, under the provisions of any other law for the relief or aid of debtors,
any court of competent jurisdiction shall assume custody or control of Bion or
the whole or any substantial part of its property and such custody or control
shall not be terminated or stayed within thirty (30) days from the date of
assumption of such custody or control;


(f) the liquidation, dissolution or winding up of Bion; or


(g) a final judgment or judgments for the payment of money in excess of $500,000
in the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals or other bodies having jurisdiction against Bion and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 60 days from the date
of entry thereof and Bion shall not, within such 60-day period, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.


SECTION 5.  Remedies Upon Event of Default.


(a) Upon the occurrence of an event of Default, (i) the entire principal amount
of, and all accrued and unpaid interest on, this Note shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Bion.
 
 
28

--------------------------------------------------------------------------------

 


(b) No remedy herein conferred upon the Holder of this Note is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.


SECTION 6.  Miscellaneous.


(a)    Rights of Holders Inter Se   Each Holder shall have the absolute right to
exercise or refrain from exercising any right or rights which such Holder may
have by reason of this Note or any security received in conversion of the Note
including, without limitation, the right to consent to the waiver of any
obligation of Bion and to enter into an agreement with Bion for the purpose of
modifying this Note or any agreement effecting such modification, and such
Holder shall not incur any liability to any other Holder or Holders of the Notes
with respect to exercising or refraining from exercising any such right or
rights.


(b)    Exculpation Among Holders.   Holder acknowledges and agrees that it is
not relying upon any other Holder, or any officer, director, employee partner or
affiliate of any such other Holder, in making its investment or decision to
acquire the Note or in monitoring this Note.  Each Holder agrees that no Holder
nor any controlling person, officer, director, shareholder, partner, agent or
employee of any Holder shall be liable for any action heretofore or hereafter
taken or omitted to be taken by any of them relating to or in connection with
Bion or the Notes, or both.
(c)    Actions by Holders.  Any actions permited to be taken by the Holder of
this Note and any consents required to be obtained from the same under this
Note, may be taken or given only by the Holder.


(d)    Amendments and Waivers.  The Holder of this Note may waive or otherwise
consent to the amendment of any of the provisions hereof.


(e)   Restrictions on Transferability.  The securities represented by this Note
(or to be issued in conversion of this Note) have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
the securities laws of any state or other jurisdiction. Without such
registration, such securities may not be sold, pledged, hypothecated or
otherwise transferred, except pursuant to exemptions from the Securities Act of
1933, and the securities laws of any state or other jurisdiction, PROVIDED,
HOWEVER, that the shares in the Units to be received upon conversion and the
shares to be received upon exercise of the warrants contained in such Units
shall be issued pursuant to Bion's 2006 Consolidated Incentive Plan (as amended)
("Plan") and shall registered pursuant to Bion's S-8 Registration Statement (as
amended) ("S-8"); and FURTHER PROVIDED, if Bion does not have an effective S-8 
covering such shares, upon demand by Holder, Bion shall file & process to
effectiveness a new S-8 (or other form of registration statement) covering the
securities received by Holder =upon conversion, at Bion's sole expense.


 (f)   Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Colorado, excluding the body of law
relating to conflict of laws. Notwithstanding anything to the contrary contained
herein, in no event may the effective rate of interest collected or received by
the Holder exceed that which may be charged, collected or received by the Holder
under applicable law.
 
 
29

--------------------------------------------------------------------------------

 


(g)   Consent to Jurisdiction.  The parties hereto irrevocably consent to the
jurisdiction of the courts of the State of Colorado and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note, any document or instrument delivered pursuant to, in
connection with or simultaneously with this Note, or a breach of this Note or
any such document or instrument.  Within 30 days after service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process.
(h)   Interpretation.  If any term or provision of this Note shall be held
invalid, illegal or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.


(i)    Successors and Assigns.  This Note shall be binding upon Bion and its
successors and assigns and shall inure to the benefit of the Holder and its
successors and assigns.


(j)   Notices.  All notices, requests, consents and demands shall be made in
writing and shall be mailed postage prepaid, or delivered by hand, to Bion or to
the Holder thereof at their respective addresses set forth below or to such
other address as may be furnished in writing to the other party hereto:


If to the Holder:    At the address set forth above




If to Bion: Bion Environmental Technologies, Inc.
    1775 Summitview Way
    PO Box 566
    Crestone, CO 81131




(k)  Saturdays, Sundays, Holidays.  If any date that may at any time be
specified in this Note as a date for the making of any payment of principal or
interest under this Note shall fall on Saturday, Sunday or on a day which in
Colorado shall be a legal holiday, then the date for the making of that payment
shall be the next subsequent day which is not a Saturday, Sunday or legal
holiday.




IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of Bion.


BION ENVIRONMENTAL TECHNOLOGIES, INC.




By:  /s/ Mark A. Smith
      Name:  Mark A. Smith
      Its:  President
 
 
30

--------------------------------------------------------------------------------

 

 




































































 
 
 
 
 

 
31